Appellate Case: 21-1442            Document: 010110781446   Date Filed: 12/13/2022   Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                           UNITED STATES COURT OF APPEALS                       Tenth Circuit

                                 FOR THE TENTH CIRCUIT                       December 13, 2022
                             _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  KEVIN O’ROURKE; NATHANIEL L.
  CARTER; LORI CUTUNILLI; LARRY D.
  COOK; ALVIN CRISWELL; KESHA
  CRENSHAW; NEIL YARBROUGH;
  AMIE TRAPP,

         Plaintiffs,

  v.                                                             No. 21-1442
                                                       (D.C. No. 1:20-CV-03747-NRN)
  DOMINION VOTING SYSTEMS, INC.,                                  (D. Colo.)
  a Delaware corporation; FACEBOOK,
  INC., a Delaware corporation; CENTER
  FOR TECH AND CIVIC LIFE;
  GRETCHEN WHITMER, individually;
  JOCELYN BENSON, individually;
  TOM WOLF, individually; KATHY
  BOOCKVAR, individually,

         Defendants - Appellees,

  and

  MARK E. ZUCKERBERG, individually;
  PRISCILLA CHAN, individually; BRIAN
  KEMP, individually; BRAD
  RAFFENSPERGER, individually; TONY
  EVERS, individually; ANN S. JACOBS;
  MARK L. THOMSEN, individually;
  MARGE BOSTELMAN, individually;
  JULIE M. GLANCEY, individually;
  DEAN KNUDSON, individually;
  ROBERT F. SPINDELL, JR., individually;
  DOES 1-10,000,

         Defendants.

  ------------------------------
Appellate Case: 21-1442    Document: 010110781446        Date Filed: 12/13/2022        Page: 2




  GARY D. FIELDER; ERNEST J.
  WALKER,

        Attorneys - Appellants.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, TYMKOVICH and ROSSMAN, Circuit Judges.
                    _________________________________

       Gary D. Fielder and Ernest J. Walker, the attorneys for the plaintiffs in the

 underlying action (“the Attorneys”), appeal from the district court’s order requiring

 them to pay the defendants a total of $186,922.50 as sanctions under the court’s

 inherent powers, Federal Rule of Civil Procedure 11, and 28 U.S.C. § 1927.

 Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the award of sanctions

 under the court’s inherent powers and § 1927.

                                    BACKGROUND

       The plaintiffs sought to pursue a civil-rights class action alleging that the

 defendants violated the constitutional rights of every person registered to vote in the

 November 2020 election for President of the United States. See O’Rourke v.

 Dominion Voting Sys., Inc. (“O’Rourke I”), No. 21-1161, 2022 WL 1699425, at *1


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                            2
Appellate Case: 21-1442    Document: 010110781446        Date Filed: 12/13/2022    Page: 3



 (10th Cir. May 27, 2022), cert. denied, -- U.S.L.W. --, 2022 WL 17408191 (U.S.

 Dec. 5, 2022) (No. 22-305). They based their standing on their status as registered

 voters. See id. For relief, they sought “a declaratory judgment, a permanent

 injunction enjoining Defendants from continuing to burden the rights of Plaintiffs

 and all similarly situated registered voters, and ‘nominal’ damages of $1,000 per

 registered voter, totaling approximately $160 billion.” Id. (citations and internal

 quotation marks omitted).

       Among the defendants were Dominion Voting Systems, Inc. (“Dominion”),

 Facebook, Inc. (now known as Meta Platforms, Inc.) (“Facebook”), and the Center

 for Tech and Civic Life (“CTCL”). These three defendants moved to dismiss on

 various grounds, including that the plaintiffs lacked standing because they sought to

 assert only non-justiciable, generalized grievances. The plaintiffs opposed the

 motions to dismiss, but then moved for leave to file an amended complaint that

 would add new plaintiffs and new claims, including claims under the Racketeer

 Influenced and Corrupt Organizations Act (“RICO”). Dominion, Facebook, and

 CTCL opposed the motion to amend.

       Other defendants included the governors and secretaries of state of Michigan

 and Pennsylvania, named in their individual capacities. These four defendants

 moved to dismiss, alleging not only that the plaintiffs lacked standing but that the

 District of Colorado lacked personal jurisdiction over them. And they opposed the

 plaintiffs’ motion to amend, as they were named as defendants in the proposed

 amended complaint. Before the district court decided the defendants’ various

                                            3
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022     Page: 4



 motions to dismiss, however, the plaintiffs voluntarily dismissed their claims against

 the Michigan and Pennsylvania defendants.

       The district court, a magistrate judge presiding by consent of the parties,

 entertained argument on the motions to dismiss and the motion to amend. After

 hearing from Dominion, Facebook, and CTCL, the district court pressed the

 Attorneys on the question of their clients’ standing, specifically whether they could

 show any particularized injury.

       Ultimately, in light of the voluntary dismissal, the district court denied the

 Michigan and Pennsylvania defendants’ motions to dismiss as moot. As to

 Dominion, Facebook, and CTCL, the district court held that the plaintiffs failed to

 demonstrate standing to pursue their claims because they had not plausibly pleaded

 particularized injury, but instead sought to pursue only generalized grievances. It

 further held that granting leave to amend would be futile because the proposed

 amended complaint also failed to plausibly plead sufficient particularized injury to

 overcome the generalized grievance doctrine. The district court thus granted the

 defendants’ motions to dismiss, denied the plaintiffs’ motion to amend, and

 dismissed the action for lack of Article III jurisdiction.

       Dominion, Facebook, and CTCL then moved for an award of their attorney’s

 fees under Rule 11, § 1927, and the court’s inherent powers, and the Michigan and

 Pennsylvania defendants moved for an award of their attorney’s fees under § 1927

 and the court’s inherent powers. After briefing and oral argument before the district



                                             4
Appellate Case: 21-1442    Document: 010110781446        Date Filed: 12/13/2022      Page: 5



 court, the Attorneys moved for an evidentiary hearing. Noting that the motions

 already had been submitted, the district court denied the request as untimely.

        The district court granted all the defendants’ motions for sanctions and ordered

 the Attorneys to pay the defendants’ fees incurred for preparing and arguing their

 motions to dismiss and their oppositions to the plaintiffs’ motion to amend. The

 district court subsequently denied the Attorneys’ Federal Rule of Civil Procedure

 59(e) motion (except to correct a prior statement that the Michigan defendants had

 sought sanctions under Rule 11). The sanctions awards totaled $186,922.50:

 $62,930 to Dominion, $50,000 to Facebook, $62,930 to CTCL, $4,900 to the

 Michigan defendants, and $6,162.50 to the Pennsylvania defendants.

        In the meantime, the plaintiffs appealed from the dismissal of their action.

 We affirmed the dismissal for lack of standing, holding that the district court

 correctly applied the generalized grievance doctrine. See O’Rourke I, 2022 WL

 1699425, at *2. We further upheld the denial of the motion to amend on grounds of

 futility. See id. at *3. The Supreme Court denied the plaintiffs’ petition for a writ of

 certiorari.

        The Attorneys now appeal from the sanctions order.

                                     DISCUSSION

        We review a sanction award, whether under Rule 11, § 1927, or the court’s

 inherent powers, for abuse of discretion. See Farmer v. Banco Popular of N. Am.,

 791 F.3d 1246, 1256 (10th Cir. 2015). “A district court would necessarily abuse its

 discretion if it based its ruling on an erroneous view of the law or on a clearly

                                             5
Appellate Case: 21-1442    Document: 010110781446        Date Filed: 12/13/2022      Page: 6



 erroneous assessment of the evidence.” Cooter & Gell v. Hartmarx Corp., 496 U.S.

 384, 405 (1990).

 I.    Propriety of Sanctions

       A.     Rule 11 Sanctions

       The Attorneys note that the district court dismissed the plaintiffs’ claims

 before Dominion, Facebook, and CTCL filed their motions for sanctions. In Roth v.

 Green, 466 F.3d 1179, 1193 (10th Cir. 2006), we agreed with an appellant’s

 contention “that the motions for [Rule 11] sanctions should have been denied because

 they were not filed until after the district court had dismissed the complaint.” The

 defendants offer various reasons why it nonetheless was proper to impose sanctions

 under Rule 11, but we need not consider these issues further because we affirm the

 sanctions awards under the court’s inherent powers and § 1927. Cf. Farmer,

 791 F.3d at 1257 (declining to consider sanctions under § 1927 and instead focusing

 on sanctions under the court’s inherent powers).

       B.     Inherent Powers Sanctions

              1.     Legal Standards

       “Federal courts possess certain inherent powers, not conferred by rule or

 statute, to manage their own affairs so as to achieve the orderly and expeditious

 disposition of cases. That authority includes the ability to fashion an appropriate

 sanction for conduct which abuses the judicial process.” Goodyear Tire & Rubber

 Co. v. Haeger, 581 U.S. 101, ___, 137 S. Ct. 1178, 1186 (2017) (citation and internal

 quotation marks omitted). “[A] court may assess attorney’s fees when a party has
                                            6
Appellate Case: 21-1442     Document: 010110781446      Date Filed: 12/13/2022     Page: 7



 acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v.

 NASCO, Inc., 501 U.S. 32, 45-46 (1991) (internal quotation marks omitted). But

 “[b]ecause of their very potency, inherent powers must be exercised with restraint

 and discretion.” Id. at 44.

              2.     Attorneys’ Challenges to Inherent-Powers Sanctions

       The Attorneys make two arguments regarding sanctions under the court’s

 inherent powers. First, they argue that the district court should not have imposed

 inherent-powers sanctions because the defendants did not argue that their conduct fell

 outside the scope of Rule 11 and § 1927. Second, they contend that the record does

 not support the imposition of inherent-powers sanctions.

                     i.        No Need to Rely on Rule 11 or § 1927

       The Attorneys first argue that an inherent-powers sanction was inappropriate

 because the defendants did not argue that the Attorneys committed wrongful conduct

 that was outside the scope of Rule 11 or § 1927. We have observed, however, that

 “Chambers does not require consideration of sanctions under the federal rules before

 a court invokes its inherent powers.” Auto-Owners Ins. Co. v. Summit Park

 Townhome Ass’n (“Auto-Owners I”), 886 F.3d 852, 858 (10th Cir. 2018).

       Chambers states that when there is bad-faith conduct in the course of
       litigation that could be adequately sanctioned under the Rules, the court
       ordinarily should rely on the Rules rather than the inherent power. But
       Chambers adds that a court may impose sanctions by means of the inherent
       power even if the conduct could also be sanctioned under the Rules.

 Id. at 857-58 (ellipses, citation, and internal quotation marks omitted). Accordingly,

 we reject this argument.

                                             7
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022     Page: 8



                     ii.    The Evidence Satisfies the Chambers Standard

       The Attorneys further argue that “no evidence exists in the record that

 objectively demonstrates that [they] acted improperly, or unprofessional[ly]. In fact,

 to the contrary, [they] have filed well-researched and thoroughly documented

 complaints and other pleadings.” Aplt. Opening Br. at 47. Regardless of any other

 issues involved in this case, however, we need not look beyond the issues of standing

 and personal jurisdiction to conclude the district court did not abuse its discretion in

 finding that the Attorneys acted “in bad faith, vexatiously, wantonly, or for

 oppressive reasons,” as required by Chambers.

       First, the district court found that “there was no good faith basis for believing

 or asserting that Plaintiffs had standing to bring the claims that they did” because

 “[t]here was no individual particularized harm alleged,” Aplt. App. Vol. 11 at 2616,

 and “[n]o reasonable attorney would have believed Plaintiffs, as registered voters and

 nothing more, had standing to bring this suit,” id. at 2617. This finding is amply

 supported in the record.

       As discussed in O’Rourke I, the plaintiffs did not articulate any cognizable

 particularized injury that would establish standing. 2022 WL 1699425, at *2. And it

 was evident from the beginning that the plaintiffs faced an uphill battle. As the

 district court stated in its merits decision, there was “a veritable tsunami of decisions

 finding no Article III standing in near identical cases to the instant suit.” Aplt. App.

 Vol. 7 at 1552. Yet the Attorneys’ “efforts to distinguish between this case and the

 other dismissed lawsuits were either self-contradictory (claiming that this suit is

                                             8
Appellate Case: 21-1442    Document: 010110781446         Date Filed: 12/13/2022    Page: 9



 brought against private entities and not government entities) or nonsensical and

 precluded by Supreme Court caselaw (suggestion that seeking money damages rather

 than an injunction as a remedy makes Plaintiffs’ claimed injury sufficiently

 particularized to form a basis for standing).” Id. Vol. 11 at 2616.

       At the hearing on the motions to dismiss and the motions to amend, the district

 court explicitly gave Mr. Fielder the opportunity to distinguish the many adverse

 cases cited by the defendants, but he was not able to meaningfully do so. He also

 was not able to meaningfully explain how the proposed amended complaint

 established the plaintiffs’ standing. And when the district court asked him to identify

 the plaintiffs’ “most supportive” case to establish standing, Aplt. App. Vol. 7

 at 1701, he cited Terry v. Adams, 345 U.S. 461 (1953), which involved whether a

 private entity was engaged in state action, Brown v. Board of Education of Topeka,

 347 U.S. 483 (1954), which held that school segregation was unconstitutional, and

 Anderson v. Celebrezze, 460 U.S. 780 (1983), which held that a state could not

 impose an earlier filing deadline for independent candidates. But those cases neither

 address the requirements for standing nor establish that the plaintiffs in this case had

 a particularized injury to support standing. He also relied on Uzuegbunam v.

 Preczewski, 141 S. Ct. 792 (2021), which held that nominal damages satisfies the

 redressability element of standing. Directly contradicting any assertion that

 Uzuegbunam addressed injury, however, the Court stated, “[o]ur holding concerns

 only redressability. It remains for the plaintiff to establish the other elements of

 standing (such as a particularized injury) . . . .” Id. at 802 (emphasis added).

                                             9
Appellate Case: 21-1442     Document: 010110781446          Date Filed: 12/13/2022     Page: 10



         In short, Plaintiffs’ arguments regarding standing were so inadequate that it

  was not an abuse of discretion for the district court to conclude that the claims were

  made in bad faith, vexatiously, wantonly, or for oppressive reasons, such as to

  support inherent-powers sanctions. Cf. Collins v. Daniels, 916 F.3d 1302, 1321

  (10th Cir. 2019) (upholding Rule 11 sanctions where “Plaintiffs’ standing arguments

  ignored controlling precedent” and “Plaintiffs unreasonably attempted to distinguish”

  binding authorities regarding standing).

         Second, the district court found that there was no good-faith basis for asserting

  personal jurisdiction over the Michigan and Pennsylvania defendants in the District

  of Colorado. This finding too is more than amply supported. The Attorneys concede

  that they dismissed their claims against these defendants because “there was,

  admittedly, an issue over the Plaintiffs’ ability to establish personal jurisdiction.”

  Aplt. Opening Br. at 43. They admitted before the district court that they researched

  personal jurisdiction only after receiving the motions to dismiss, at which point they

  determined they “could not feel with certainty that [they] could establish personal

  jurisdiction.” Aplt. App. Vol. 11 at 2500. And when questioned by the district court,

  they could not identify a single case supporting the proposition that a federal court

  sitting in State A has personal jurisdiction over an official of State B regarding

  actions taken by that official with regard to elections within State B.

         The Attorneys contended that the defendants could have consented to personal

  jurisdiction in the Colorado district court. But as the district court stated, “[I]t is

  inconceivable to have ever thought that state officials of Pennsylvania or Michigan

                                              10
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022    Page: 11



  would voluntarily waive personal jurisdiction and come to a Colorado federal court

  to answer charges about acts taken during the administration of Pennsylvania or

  Michigan elections.” Id. at 2588.1 Moreover, if the plaintiffs’ sole hope was that the

  defendants would waive personal jurisdiction, the Attorneys could have inquired of

  the defendants—before filing this lawsuit—whether there was any possibility of such

  a waiver. The answer “no” would have saved both the parties and the district court

  the time and expense devoted to the plaintiffs’ claims against the Michigan and

  Pennsylvania defendants.

        For these reasons, we affirm the imposition of sanctions under the court’s

  inherent powers.

        C.     Section 1927 Sanctions

               1.     Legal Standards

        Under § 1927, “[a]ny attorney . . . who so multiplies the proceedings in any

  case unreasonably and vexatiously may be required by the court to satisfy personally

  the excess costs, expenses, and attorneys’ fees reasonably incurred because of such

  conduct.” 28 U.S.C. § 1927. Section 1927 focuses on whether an attorney’s conduct

  “imposes unreasonable and unwarranted burdens on the court and opposing parties.”

  Braley v. Campbell, 832 F.2d 1504, 1510 (10th Cir. 1987) (en banc). “An attorney



        1
          The Attorneys object to the district court’s use of the term “state officials”
  because the plaintiffs sued the Michigan and Pennsylvania defendants in their
  individual capacities rather than their official capacities. This objection is meritless.
  Given that the Michigan and Pennsylvania defendants were state officials, the term is
  accurate, no matter in what capacity the plaintiffs sued them.
                                             11
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022    Page: 12



  becomes subject to § 1927 sanctions by acting recklessly or with indifference to the

  law, as well as by acting in the teeth of what he knows to be the law.” Id. at 1511

  (internal quotation marks omitted). Because § 1927 applies only to the multiplication

  of proceedings, however, it does not extend to the initiation of proceedings (i.e.,

  filing a complaint). See Steinert v. Winn Grp., Inc., 440 F.3d 1214, 1224-25

  (10th Cir. 2006).

        An attorney’s subjective motivations are irrelevant; “any conduct that, viewed

  objectively, manifests either intentional or reckless disregard of the attorney’s duties

  to the court is sanctionable.” Baca v. Berry, 806 F.3d 1262, 1268 (10th Cir. 2015)

  (brackets and internal quotation marks omitted); see also Hamilton v. Boise Cascade

  Exp., 519 F.3d 1197, 1203 (10th Cir. 2008) (“Where, ‘pure heart’ notwithstanding, an

  attorney’s momentarily ‘empty head’ results in an objectively vexatious and

  unreasonable multiplication of proceedings at expense to his opponent, the court may

  hold the attorney personally responsible.”). An attorney is expected to exercise

  judgment, see Hamilton, 519 F.3d at 1202; Braley, 832 F.2d at 1512, and must

  “regularly re-evaluate the merits” of claims and “avoid prolonging meritless claims,”

  Steinert, 440 F.3d at 1224. Accordingly, “[c]ontinuing to pursue claims after a

  reasonable attorney would realize they lacked merit can warrant sanctions under

  § 1927.” Frey v. Town of Jackson, 41 F.4th 1223, 1245 (10th Cir. 2022); see also

  Baca, 806 F.3d at 1278 (“[I]n a meritless case, protracted failure to do anything but

  dismiss the case . . . might be sanctionable.”).



                                             12
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022    Page: 13



               2.     Attorneys’ Challenges to § 1927 Sanctions

        The Attorneys make two arguments regarding the § 1927 sanctions. First, they

  assert that Michigan and Pennsylvania lack standing to seek sanctions because they

  sued the Michigan and Pennsylvania defendants in their individual capacities, not in

  their official capacities. Second, they deny that they unreasonably and vexatiously

  multiplied the proceedings.

                      i.     There is No Lack of Standing

        The Attorneys assert that the Michigan and Pennsylvania defendants

  improperly appeared in their official capacities, rather than in the individual

  capacities in which they were named in the suit. As best we can tell, they thus

  contend that Michigan and Pennsylvania lacked standing to seek sanctions under

  § 1927 because their officials were not named in their official capacities, and

  therefore the states themselves were not parties to the suit.

        We see no merit to this argument. The Michigan and Pennsylvania defendants

  were the ones who sought and obtained sanctions. Although the awards were payable

  due to the work of the respective states’ offices of the attorneys general, the

  Attorneys have failed to demonstrate any lack of standing by the defendants to seek

  sanctions. Notably, the principal ground for awarding § 1927 sanctions to these

  defendants—the continued failure to acknowledge lack of personal jurisdiction—

  applied whether the defendants were sued in their official capacities or their

  individual capacities.



                                             13
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022     Page: 14



                      ii.    The Attorneys Multiplied the Proceedings

        The Attorneys next argue that they did not “unreasonably and vexatiously”

  multiply the proceedings. The district court based its award of § 1927 sanctions on

  the “filing of a motion for leave to amend, without addressing the obvious fatal

  problems with standing and lack of personal jurisdiction, while attempting to add

  RICO claims based on a TIME magazine article that provided no support for such

  claims.” Aplt. App. Vol. 11 at 2631-32.

        Regarding the Michigan and Pennsylvania defendants, personal jurisdiction

  was an obvious issue. These defendants’ motions to dismiss highlighted the problem.

  And by the time the Attorneys filed the motion to amend, they were aware that these

  defendants were not going to consent to personal jurisdiction. Nevertheless, without

  addressing personal jurisdiction, the Attorneys moved to file a proposed amended

  complaint that continued to name these defendants.2 Given the plaintiffs’ inability to

  establish personal jurisdiction over the Michigan and Pennsylvania defendants, it was

  not an abuse of discretion for the district court to conclude that the Attorneys

  unreasonably and vexatiously multiplied the proceedings by failing to dismiss the

  claims against them before filing the motion to amend and by naming them in the

  proposed amended complaint. See Frey, 41 F.4th at 1245 (“Continuing to pursue

  claims after a reasonable attorney would realize they lacked merit can warrant

  sanctions under § 1927.”); Steinert, 440 F.3d at 1224 (recognizing an attorney must


        2
          The proposed amended complaint also named as additional defendants the
  attorneys general of Michigan and Pennsylvania, in their official capacities.
                                             14
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022    Page: 15



  “regularly re-evaluate the merits of their claims and . . . avoid prolonging meritless

  claims”).

        As for Dominion, Facebook, and CTCL, they all raised the issue of plaintiffs’

  standing at an early juncture. For substantially the same reasons discussed above in

  connection with the inherent-powers sanctions, it was not an abuse of discretion for

  the district court to conclude that the Attorneys unreasonably and vexatiously

  multiplied the proceedings by moving to amend their complaint, including adding

  RICO claims, without showing that the plaintiffs had standing to bring their claims.

  See Frey, 41 F.4th at 1245; Steinert, 440 F.3d at 1224.

        For these reasons, we affirm the imposition of sanctions under § 1927.

  II.   Constitutional Challenges

        The Attorneys further argue that the sanctions violate their First Amendment

  rights to speak and petition the government for redress of grievances and their Fifth

  Amendment right to due process.

        A.     The Sanctions Did Not Violate the First Amendment

        Although “[t]he right of access to the courts is an aspect of the First

  Amendment right to petition the government for redress of grievances,” “the First

  Amendment interests involved in private litigation are not advanced when the

  litigation is based on knowingly frivolous claims.” Collins, 916 F.3d at 1323

  (alterations and internal quotation marks omitted). We have recognized that “the

  right to petition is not an absolute protection from liability,” United States v. Ambort,

  405 F.3d 1109, 1117 (10th Cir. 2005) (internal quotation marks omitted), and “the
                                             15
Appellate Case: 21-1442      Document: 010110781446         Date Filed: 12/13/2022     Page: 16



  First Amendment is in no way a defense to Rule 11 violations,” King v. Fleming,

  899 F.3d 1140, 1151 n.17 (10th Cir. 2018). In the circumstances of this case, where

  the plaintiffs’ arguments regarding standing and personal jurisdiction were utterly

  baseless, the Attorneys have failed to establish that the district court’s sanctions

  violated their First Amendment rights.

         B.     The Sanctions Did Not Violate Due Process

         The Attorneys complain that both the district court’s merits and sanctions

  orders were “peppered with disdainful comments toward [the Attorneys] and the

  Plaintiffs.” Aplt. Opening Br. at 50. But “judicial remarks during the course of a

  trial that are critical or disapproving of, or even hostile to, counsel, the parties, or

  their cases, ordinarily do not support a bias or partiality challenge,” Liteky v. United

  States, 510 U.S. 540, 555 (1994), and to the extent the Attorneys intended to assert a

  due-process violation from impermissible bias or prejudice, they have not shown that

  the district court’s remarks went beyond the ordinary case.

         The Attorneys further complain that the district court denied their

  post-argument request for an evidentiary hearing. While acknowledging that notice

  and an opportunity to respond generally satisfies due process in the sanctions context,

  see, e.g., Braley, 832 F.2d at 1514, they assert that in this case, due process also

  required an evidentiary hearing. We disagree.

         “The precise procedural protections of due process vary, depending upon the

  circumstances, because due process is a flexible concept unrestricted by any

  bright-line rules.” Steinert, 440 F.3d at 1222. It has long been accepted, however,

                                               16
Appellate Case: 21-1442     Document: 010110781446        Date Filed: 12/13/2022        Page: 17



  that “the sanction inquiry may properly be limited to the record in most instances.”

  Braley, 832 F.2d at 1515; see also Collins, 916 F.3d at 1320 n.15 (rejecting argument

  “that the Rule 11 hearing was deficient because Plaintiffs should have been allowed

  to produce evidence”); White v. Gen. Motors Corp., 908 F.2d 675, 686 (10th Cir.

  1990) (“[A]n opportunity to be heard does not require an oral or evidentiary hearing

  on the issue. The opportunity to fully brief the issue is sufficient to satisfy due

  process requirements.”). Relatively recently, we upheld a sanctions award exceeding

  $100,000 that was imposed without any type of hearing. See Auto-Owners Ins. Co. v.

  Summit Park Townhome Ass’n (“Auto-Owners II”), 886 F.3d 863, 873 (10th Cir.

  2018) (stating that attorneys’ receipt of application for fees and opportunity to

  respond satisfied due process). The Attorneys have not shown that this case falls

  outside the general rule, particularly when their request for an evidentiary hearing

  was untimely.

  III.   Amount of Sanctions

         Finally, the Attorneys attack the amounts of the sanctions awards. They

  concede that the awards in favor of the Michigan and Pennsylvania defendants were

  reasonable, but they contend that those in favor of Dominion, Facebook, and CTCL

  were not. The Attorneys recognize that the district court properly employed the

  lodestar method. Further, they accept the defendants’ representations as to the hours

  expended and the reasonableness of the hourly rates. They simply believe that

  “requiring [them] to pay over $180,000 in attorney fees is excessive and



                                             17
Appellate Case: 21-1442     Document: 010110781446         Date Filed: 12/13/2022     Page: 18



  unreasonable.” Aplt. Opening Br. at 48. Citing critical remarks by the district court,

  they also indicate that the awards amounted to an impermissible punitive sanction.

         When a court orders an award of the other side’s attorneys’ fees under its

  inherent powers, “such an order is limited to the fees the innocent party incurred

  solely because of the misconduct.” Goodyear, 137 S. Ct. at 1184. And we keep in

  mind that § 1927’s purpose is “to compensate victims of abusive litigation practices,

  not to deter and punish offenders.” Hamilton, 519 F.3d at 1205. The Attorneys,

  however, fail to convince us that the district court awarded punitive sanctions, rather

  than compensatory sanctions. Although the district court made statements that could

  be interpreted as an intent to deter this kind of lawsuit, there is no dispute that the

  amounts it ultimately awarded were calculated according to the attorneys’ fees

  actually incurred (and, indeed, discounted from there—the district court did not

  award the full amounts some of the defendants claimed).

         Moreover, the Attorneys fail to convince us that the award was excessive and

  unreasonable. “In applying the abuse-of-discretion standard, we consider whether

  the district court’s determination appears reasonable in light of the complexity of the

  case, the number of strategies pursued, and the responses necessitated by the other

  party’s maneuvering.” Auto-Owners II, 886 F.3d at 873. The case was complex,

  with the plaintiffs initially pursuing a number of constitutional claims and then

  moving to add additional claims, including RICO allegations. They also sought to

  represent a nationwide class of registered voters. And although the disposition

  ultimately turned on the plaintiffs’ standing and whether they could overcome the

                                              18
Appellate Case: 21-1442   Document: 010110781446          Date Filed: 12/13/2022   Page: 19



  generalized grievance doctrine, the defendants also had to address other issues—for

  example, whether they, as non-governmental entities, could be sued under § 1983,

  and in Facebook’s case, the potential effect of Section 230 of the Communications

  Decency Act. Moreover, the plaintiffs set extraordinarily high monetary stakes,

  requesting “nominal” damages amounting to $160 billion.

        For these reasons, the sanctions awards were not an abuse of discretion.

                                    CONCLUSION

        We affirm the district court’s sanctions order.



                                             Entered for the Court
                                             Per Curiam




                                            19